Citation Nr: 0832026	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for fibromyalgia.

2.	Entitlement to service connection for migraines, to 
include secondary to fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to April 
1998.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2007 the veteran testified at a video conference 
hearing.  A transcript of the hearing is associated with the 
claims file.  Unfortunately, the Judge that presided over 
that hearing is no longer employed by the Board.  VA 
regulations require that the Judge who conducts a hearing on 
an appeal must participate in any decision made on that 
appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In a letter dated in April 2008 the veteran was notified of 
her options.  In correspondence received by the Board in 
later that month, the veteran responded that she did not wish 
to appear at another hearing and asked the Board to consider 
her case on the evidence of record.


FINDINGS OF FACT

1.	The veteran did not service in the Persian Gulf.

2.	The veteran's fibromyalgia did not originate in service 
and it is not related to any incident of service. 

3.	Competent lay evidence shows that the veteran developed 
symptoms of migraine headaches during military service.



CONCLUSION OF LAW

1.	Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

2.	The criteria for service connection for migraine headaches 
are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  The veteran received 
notice of the VCAA in October 2002, November 2003, January 
2004, and June 2007 letters.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in the November 2007 Supplemental Statement of 
the Case (SSOC).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA and private medical records, 
statements of the veteran and others, a video conference 
hearing transcript, and the results of VA medical 
examinations.  The veteran has not indicated that she has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The appellant and her representative have 
been accorded ample opportunity to present evidence and 
argument in support of her appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A § 1110; 38 
C.F.R. § 3.303(a).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a chronic 
disability, such as fibromyalgia, resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2011.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

Even if the veteran is not entitled to service connection on 
a presumptive basis, she is not precluded from establishing 
service connection for a current disorder based on direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. 
Cir. 1994).

In order to establish direct service connection for the 
claimed disorder, there must be (1) a current disability; (2) 
medical or, in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran and lay witnesses are competent to report on 
symptoms readily observable by a person without specialized 
education, training, or experience.  See 38 C.F.R. § 
3.159(a)(2).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 
439 (1995). 

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).
Claim for Fibromyalgia

The Board notes that the veteran served during the Persian 
Gulf War, however, she did not serve in the Southwest Asia 
theater of operations.  The veteran confirmed this in a 
November 2003 report of contact.  Therefore, presumptive 
service connection for "unexplained chronic multisymptom 
illness" under 38 C.F.R. § 3.317 is inapplicable.

The first requirement under Hickson is a diagnosis of a 
current disability.  The veteran was diagnosed with 
fibromyalgia in December 2000.  Therefore, Hickson element 
(1) is satisfied.

The second requirement under Hickson is an in-service disease 
or injury.  To this end, the veteran points to various 
complaints of musculoskeletal pain including chronic low back 
pain which began in service and for which she is already 
service connected.  Thus, the second element of Hickson is 
satisfied.

The third and final Hickson element is a medical nexus 
opinion linking the veteran's in-service disease or injury to 
her current disability.  With respect to this, the question 
presented here is essentially medical in nature.  The Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions. See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  However, the record on appeal contains 
the medical opinions of the August 2007 VA medical examiner 
and another VA doctor in March 2008.  The August 2007 
examiner opines that the veteran's fibromyalgia is "[n]ot 
caused by or related to military service or other service 
connected conditions," while the March 2008 opinion states, 
"In my opinion it is as likely as not that the patient's 
current rheumatologic diagnosis of fibromyalgia and 
myofascial pain are related to her military service from 
September 1988 until April 1998."

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the veteran's fibromyalgia; 
specifically whether the veteran's military service is 
implicated.  By law, the Board is obligated under 38 U.S.C.A. 
§ 7104(d) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996). 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches...  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicator... 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board notes the veteran's August 2007 letter wherein she 
states that she feels the August 2007 VA examiner was biased, 
unprofessional, and anti-veteran.  While the Board deeply 
regrets that the veteran feels she was mistreated, mere 
allegations of sarcasm and rude behavior are insufficient to 
render the examiner's opinion null.

The August 2007 VA medical examiner diagnosed the veteran 
with, "Fibromyalgia.  Medical therapy.  Onset after military 
service.  Not caused by or related to military service or 
other service connected conditions."  In support of that 
statement, the examiner points out: 

Objective evidence during military service support 
the diagnosis of bilateral DeQuervain's (wrists), 
bilateral carpal tunnel syndrome (wrists & hands), 
bilateral patellofemoral syndrome (knees) and 
degenerative disc disease of the lumbar spine.  All 
these diagnosis were supported by objective 
findings.  These conditions are not part and parcel 
of fibromyalgia.

The first onset of widespread pain appears in 1999-
2000.  In 2000, the veteran met criteria for 
diagnosis of fibromyalgia.

According to the report, the veteran's claims folder was, 
"[e]xtensively reviewed, page by page."

By contrast, the March 2008 opinion makes no reference to a 
review of the claims file.  No mention is made to the 
veteran's several previous musculoskeletal diagnoses.  That 
physician's rationale for determining that the veteran's 
fibromyalgia was related to her military service is terse and 
appears to be based solely on the veteran's report of a back 
injury in service and a diagnosis of fibromyalgia nine years 
later.  The Board also notes that while the physician 
rendering the March 2008 opinion is stationed at the VA 
medical center where the veteran is being treated for her 
fibromyalgia, this particular physician's name does not 
appear on any of the veteran's prior treatment records.  
Regardless, the Court has expressly declined to adopt a rule 
that accords greater weight to the opinion of the veteran's 
treating physician over another physician.  Winsett v. West, 
11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 
176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993).

To the extent that the veteran herself contends that her 
fibromyalgia is related to service, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as the etiology of diseases.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (defining competent medical evidence as 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
veteran's claims as to the element of medical nexus.  Hickson 
element (3) has therefore not been met for this claim, and 
the claim fails on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for fibromyalgia.  
The benefit sought on appeal is accordingly denied.

Claim for Migraine Headaches

As an initial matter, the Board notes that since the 
veteran's claim for service connection for fibromyalgia has 
been denied above, the claim for service connection for 
migraines on as secondary to fibromyalgia is rendered moot.  
Therefore the Board will focus solely on the claim for direct 
service connection.

The veteran was diagnosed with migraine headaches in October 
2003.  

The veteran notes several headaches recorded in her service 
treatment records and her separation examination.  
Additionally, she has provided the March 2006 statement of 
her mother and the April 2006 statement of her ex-husband, 
which corroborate her contention that the migraine headaches 
began while in service.  

VA medical records and March 2002 massage therapist progress 
notes show several recorded complaints of headaches since the 
veteran left service.  The veteran has also submitted buddy 
statements from four coworkers detailing incidents at work 
where the veteran was experiencing migraines.  This evidence, 
when taken together, shows a continuity of symptomatology for 
the veteran's headaches.  In June 2007, the Board remanded 
the case for a medical opinion on the etiology of the 
veteran's migraines.  The August 2007 VA examiner concluded, 
with respect to the veteran's migraines, "I cannot say, 
without resorting to mere speculation, the precise onset of 
he veteran's current migraine condition."  However, in 
applying the benefit of the doubt doctrine, the Board finds 
the continuity of symptomatology described above, without 
medical evidence to the contrary, is sufficient to establish 
service connection.

Accordingly, service connection is not warranted for migraine 
headaches.  In reaching this decision, the Board has extended 
the benefit of the doubt doctrine to the veteran.  38 
U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for migraine headaches is 
allowed.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


